Citation Nr: 0408669	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-32 072A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston Massachusetts



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1980 Board of Veterans' Appeals decision which denied 
entitlement to service connection for schizophrenia.  



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The moving party had active military service from November 
1953 to December 1955.

This matter come before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in a Board 
decision dated in August 1980.  



FINDINGS OF FACT

1.  In an August 1980 decision, the Board denied entitlement 
to service connection for schizophrenia.  

2.  There was a tenable basis for the Board's August 1980 
decision.  



CONCLUSION OF LAW

The August 1980 Board decision denying service connection for 
schizophrenia was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied entitlement to service 
connection for schizophrenia in August 1980.  

The evidence of record at the time of the August 1980 Board 
decision included the moving party's service medical records.  
A June 1955 consultation request indicates that the moving 
party requested to see a psychiatrist.  He bragged of having 
a bad reputation in his company, with one summary court 
martial and a number of minor offenses.  He indicated his 
conclusion that his philosophy of life was different from 
those of his associates, that money was the only thing in the 
world that meant anything to him and that his ambition was to 
be a master criminal.  The requesting physician indicated his 
belief that the moving party was a candidate for 
administrative discharge.  

The response from a psychiatric consultant indicated that the 
moving party had an extremely flat affect.  He noted that the 
moving party was frightened by the insight that he was crazy.  
The psychiatric consultant pointed out that the moving party 
had a need for power, suggesting the omnipotent fantasies of 
early regressing schizophrenia.  He recommended that the 
moving party be admitted and studied at the Naval Hospital to 
determine whether his symptoms constituted a pre-psychotic 
state.  The suggested diagnosis was early acute schizophrenic 
reaction.  

The moving party was hospitalized in June and July 1955.  
Testing revealed evidence of a psychopathic personality with 
prominent schizoid features and a possible embryonic 
psychosis.  He showed some improvement and was released to 
duty.  He then was on leave, during which time he was 
involved in numerous fights and placed in jail twice.  

An August 1955 consultation sheet indicates that the moving 
party sought discharge.  The consulting physician concurred, 
noting that the moving party was unlikely to be an asset to 
the Marine Corps.  He provided a diagnosis of schizoid 
personality.  

The moving party was readmitted to the hospital in November 
1955.  The discharge summary indicates that the moving party 
had suffered from difficulty in adjusting to the Marine Corps 
and that his attitude had become extremely antagonistic of 
late.  Psychiatric examination revealed a cooperative but 
manipulative individual, whose apparent tractability 
approached calculated obsequiousness.  There was no evidence 
of psychosis, but the provider opined that the moving party's 
behavior strongly suggested that a psychosis might develop if 
the moving party was retained in the service.  

The diagnosis of schizoid personality was retained, 
characterized by asocial and antisocial trends, social 
seclusiveness and autistic thinking, and various eccentric 
traits.  The moving party's degree of disability for further 
military service was noted to be marked.  He appeared before 
a board of medical survey in November  1955.  It found a 
diagnosis of schizoid personality, existing prior to service 
and not service aggravated.  The recommendation was discharge 
from the Marine Corps.  

The record reflects that the moving party was incarcerated at 
the Elmira, New York Correctional Facility from February 1961 
to September 1962 and from November 1964to February 1966.  He 
was noted to have suffered no psychiatric problems while 
institutionalized.  Physical examinations upon admission and 
discharge were within normal limits.  

Also of record at the time of the Board's decision was a City 
of New York Department of Hospitals psychiatric record card, 
which indicates that the moving party was confined for eight 
days during March 1958.  The diagnosis was that of 
schizophrenic reaction, undifferentiated, chronic.  

A July 1978 letter from Walter M. Presnell, M.D. indicates 
that the author had seen the moving party four times and 
diagnosed him with borderline psychosis.  Dr. Presnell noted 
that the veteran's attempts at working met with little 
success because the moving party's psychopathic personality 
led to his being imprisoned.  

A VA examination was conducted in September 1978.  The moving 
party reported that he had been arrested for criminal 
offenses and incarcerated for five years.  He indicated that 
he had great difficulty securing employment due to his status 
as a convict.  

On mental status examination the moving party was 
cooperative, tractible and communicative.  He did not appear 
to be depressed or anxious.  He talked freely in attempting 
to justify his past behavior.  He did not demonstrate 
paranoid feelings and denied hallucinatory phenomena.  He 
displayed some distortion in thinking but no delusional 
trends.  

The examiner noted that while the moving party's thought 
content was rather unusual, there was no hard-core evidence 
of a schizophrenic process.  The diagnosis was that of 
personality disorder with antisocial trends.  

The report of an October 1978 psychiatric evaluation by 
Danuta Stachiewicz, M.D. indicates that the moving party 
spoke a great deal of criminal schemes.  He expressed many 
paranoid ideas and threatened to hurt his landlord and 
family.  The diagnostic impression was that of schizophrenia, 
paranoid type, with depressive features.  Dr. Stachiewicz 
recommended continued treatment.  

The moving party was afforded an additional VA examination in 
March 1979, before a board of two psychiatrists.  His 
military and employment histories were reviewed.  He was 
noted to take a variety of medications.  He complained that 
he always developed paranoid feelings toward his coworkers.  
He discussed his criminal history.  He indicated his belief 
that narcotics agents had him under surveillance.  He 
expressed the desire to take revenge on his enemies.  He 
opined that he had the same nervous condition that he had in 
service.  

The examiners rendered a diagnosis of paranoid schizophrenia, 
in partial remission.  They opined that the correct diagnosis 
was schizophrenia and that the condition was already present 
when the moving party was in the service.  

The moving party testified at a hearing before RO personnel 
in October 1979.  His representative argued that the recent 
VA examination had indicated that the moving party's nervous 
condition was present during his period of service, and that 
reasonable doubt should therefore be resolved in favor of the 
moving party.  

The moving party denied having experienced psychiatric 
problems prior to his active service.  He testified that he 
had sought treatment at the Kings County Medical Center in 
Brooklyn in 1958.  He indicated that he had been held in a 
locked ward for about three weeks.  He related that he had 
been incarcerated for criminal activity.  

The moving party's case came before the Board in August 1980.  
A panel of three Board Members, one of whom was a physician, 
reviewed the case.  In its discussion of the evidence, the 
Board noted that a true psychosis, schizophrenia, was not 
diagnosed during service.  It pointed out that, while an 
early acute schizophrenic reaction was considered, further 
testing revealed a disorder manifested by a life-long pattern 
of action and behavior, resulting in a diagnosis of schizoid 
personality.  

The Board pointed out that such was a type of personality 
disorder and not a psychosis.  It concluded, on review of the 
medical evidence, that such was the correct diagnosis.  

It noted that extensive psychiatric examination and testing 
during service did not disclose the personality 
disintegration and failure to correctly perceive and evaluate 
external reality that was indicative of schizophrenia.  

The Board therefore concluded that schizophrenia was not 
present during service.  The Board also declined to presume 
that the schizophrenia, which was diagnosed more than two 
years post service, had its onset in service.  

Subsequent treatment records show that the veteran received 
treatment through the Massachusetts Department of Health.  

The veteran sought to reopen his claim in August 1996.  He 
noted that he had been receiving treatment at the Bedford VA 
Medical Center (VAMC).  An April 1996 discharge summary 
indicates a diagnosis of cocaine dependence.  Noted as a 
condition observed but not treated was schizophrenia.  VA 
treatment records also reveal that the veteran was confined 
from August 1996 to November 1996, with diagnoses of 
dysthymia with history of major depression, polysubstance 
abuse and schizophrenia.  

In February 1997 the RO declined to reopen the veteran's 
claim.  The Board also declined to reopen the claim in 
September 1999.

In November 2003 the moving party submitted a motion for 
review of the Board decision dated in August 1980.  His 
representative summarized the applicable service medical 
records and the VA examination reports which were of record 
at the time of the August 1980 decision.  

He alleged that a diagnosis of acute schizophrenic reaction 
had been made in service and pointed out that a board of two 
VA examiners had opined that the correct diagnosis of 
schizophrenia was present when the moving party was in 
service.  He argued that the Board's decision disregarded the 
facts and was unsubstantiated.  


II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE. 38 C.F.R. § 
20.1403(c).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision." Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R.   § 20.1411(a).

Under the law in effect at the time of the 1966 Board 
decision, service connection essentially meant that the 
facts, shown be the evidence, established that a particular 
injury or disease resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  This could be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumption.  38 
C.F.R. § 3.303 (1979).  

As noted hereinabove, evidence developed subsequent to the 
Board's August 1980 decision is not for consideration in the 
determination of whether there was CUE in the Board decision, 
and a failure in the duty to assist cannot constitute CUE.  
38 C.F.R. § 20.1403.  

The moving party essentially argues that the Board, in 1980, 
improperly denied his claim of entitlement to service 
connection and did not adequately discuss its bases for 
weighing the evidence as it did.  The evidence of record in 
August 1980 indicated that the moving party had been treated 
for psychiatric problems in service, and that the initial 
suggested diagnosis was early acute schizophrenic reaction.  

However, after additional testing and treatment, a diagnosis 
of schizoid personality was rendered.  While there was a 
diagnosis of schizophrenia subsequent to the moving party's 
discharge, and an opinion by VA examiners that the moving 
party's schizophrenia existed during service, the Board 
clearly articulated its bases for denying the moving party's 
claim.  

Based on the record before it, the Board set forth the 
specific evidence in support of a diagnosis of schizoid 
personality as opposed to schizophrenia.  It pointed out that 
schizoid personality was diagnosed several additional times 
during the moving party's service.  

It also noted that the extensive testing and evaluation 
during service did not disclose the personality 
disintegration and failure to correctly perceive and evaluate 
external reality which is indicative of schizophrenia.  

Therefore, the record at the time of the August 1980 decision 
supported a denial of service connection for this claimed 
disability.  Moreover, there is no basis for concluding that 
the Board misapplied the applicable law.  

In essence, the moving party's allegation of error relates to 
a subsequent, "corrected" diagnosis and to how the Board 
weighed and evaluated the evidence before it in 1980.  This 
does not constitute clear and unmistakable error.  
Accordingly, the August 1980 decision cannot be reversed or 
revised on the basis of clear and unmistakable error.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law in November 2000 and subsequently 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  

Specifically, the Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim.  They also contain 
provisions relating to VA's duties to notify and assist a 
claimant.

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).   





ORDER

The Board having determined that no CUE exists in the August 
1980 Board decision which denied entitlement to service 
connection schizophrenia, the motion is denied.  



                       
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



